        Case 1:20-cv-10002-RGS Document 36 Filed 01/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

Emily Forsythe

               Plaintiff

               v.                                 CIVIL ACTION 1:20-10002-RGS

Wayfair, LLC

               Defendant


                                    JUDGMENT

STEARNS, D.J.

      In accordance with the court’s Memorandum and Order issued on January 12,

2021, granting defendant’s Motion for Summary Judgment, it is hereby ORDERED:

      Judgment entered for Wayfair, LLC.



                                                        By the court,
January 12, 2021                                        /s/ Arnold Pacho
Date                                                    Deputy Clerk
